In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-20-00254-CR


                            MATTHEW PAUL CRUZ, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 286th District Court
                                     Hockley County, Texas
                   Trial Court No. 18-05-9355, Honorable Pat Phelan, Presiding

                                        October 23, 2020

                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


      Pursuant to a plea bargain agreement, Appellant Matthew Paul Cruz was

convicted of murder1 and sentenced to twenty-five years’ confinement. The trial court’s

certification of Appellant’s right of appeal reflects that this is a plea bargain case from

which Appellant has no right of appeal and that Appellant has waived the right of appeal.

Notwithstanding the certification, Appellant filed a notice of appeal, pro se, challenging




      1   TEX. PENAL CODE ANN. § 19.02(c) (West 2019).
his conviction. Now pending before this Court is the State’s motion to dismiss the appeal

based on the certification.

       We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.” By letter of September 28, 2020, we notified Appellant of the consequences

of the trial court’s certification and directed him to file a response demonstrating grounds

for continuing the appeal by October 13, 2020. Appellant has not filed a response to date.

       Accordingly, we grant the State’s motion and dismiss the appeal pursuant to Rule

of Appellate Procedure 25.2(d).

                                                 Per Curiam

Do not publish.




                                             2